PER CURIAM.
In Vestner v. Findlay, 10 Misc. Rep. 410, 31 N. Y. Supp. 138, upon which the learned justice below relied as authority for giving judgment for defendant, the question before the court was whether the managing clerk of an attorney retained to perform certain legal services, in the absence of proof of assignment of the attorney’s claim, could maintain an action thereon in his own name, and it was held that he could not. In the case at bar there is uncontradicted evidence of a paroi assignment, and the judgment must be reversed.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.